833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WINZELER EXCAVATING COMPANY, Plaintiff-Appellee,v.William E. BROCK, Secretary of Labor, United StatesDepartment of Labor, Defendants-Appellants,State of Ohio Environmental Protection Agency, et al., Defendants.
No. 87-3003.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.
MERRITT, Circuit Judge.


1
In this action to enjoin the government from conducting investigations of the plaintiff, a contractor, for failure to pay "prevailing wages" on federally financed sewage systems projects under the Davis Bacon Act, the District Court entered the following cryptic order on October 9, 1986, in effect enjoining the defendant from conducting Davis Bacon investigations of plaintiff's projects:


2
Hearing held, motion for injunction taken under advisement.  Federal defendants' motion for a protective order filed October 8, 1986 granted.  Defendant's motion to dismiss filed October 8, 1986 is expressly denied.  Defendant's motion for summary judgment filed October 8, 1986 is taken under advisement.  Other investigations by defendants of plaintiff's sites are stayed pending further order of this Court.    (Emphasis added.)


3
We do not know what facts the District Court found or the law it applied in issuing this order.  The order is in clear violation of Rule 52(a), Fed.R.Civ.P. which states,


4
In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon, and judgment shall be entered pursuant to Rule 58;  and in granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action,


5
and Rule 65(d) which provides,


6
Every order granting an injunction and every restraining order shall set forth the reasons for its issuance;  shall be specific in terms;  shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained....


7
Accordingly, the injunctive order is vacated and set aside and the case remanded for further proceedings.